Mr. Justice Denison
delivered the opinion of the court.
This was a suit by Walker against Mason upon promissory notes. The defendant pleaded payment. The plaintiff denied' payment and added a further replication pleading res adjudicata on that issue.
The court directed a verdict for the plaintiff, and rendered judgment accordingly. The defendant brings error and asks for a supersedeas.
By the replication and by the evidence it appeared that Mason had preyiously brought a suit against Walker concerning the same notes, alleging that they had been paid and praying their cancellation. Payment was denied by the then defendant, Walker, and that issue was tried and determined in his favor.
It thus appears that as to the identical notes, the identical issue, payment vel non, had been previously adjudicated in Walker’s favor against the defendant, Mason.
The law is familiar and requires no authority; the judgment is right; the supersedeas should be denied and the judgment affirmed.
Garrigues, C. J., and Scott, J., concur.